Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claims 1, 9 and 11-16 are currently amended.  Claims 2-5, 7, 8, 10 and 17 have been cancelled.  Claims 6 was previously presented.  Claims 18-22 are new.  Claim 22 is further amended herein with an Examiner Amendment.  Claims 1, 6, 9, 11-16 and 18-22 are pending and have been fully considered.  Claims 1, 6, 16 and 19-21 are drawn to a device or apparatus.  Claims 9, 11-15 and 18 are directed to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §112 and 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a reconsideration of the pertinent rejections.
Response to Amendment
Applicant revised the claim language, and added new claims, to clarify the invention and to address the claim interpretations and rejections of the prior Office action.  The revised specification and claim amendments are supported by the original disclosure.  There is an informality related issue in new claim 22 requiring correction.  The issue is corrected with an Examiner Amendment.
EXAMINER’S AMENDMENT
A claim amendment is necessary to address an informality and clarity issue in claim 22, where “and having a having” is likely a typographical error.  Therefore, an examiner’s amendment to the record appears below.  Examiner was unable to obtain authorization for this examiner’s amendment in a timely manner.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s December 13, 2021 submittal, as follows:
Amendments to the Claims:
Claim 22 (Currently Amended):  A blood treatment machine for therapeutic apheresis comprising the device according to claim 1 and having 
Allowable Subject Matter
Claims 1, 6, 9, 11-16 and 18-22 are allowed.  Claim 1 is the primary independent claim.  There are several other independent apparatus (16) and method (9) claims that link to claim 1.  Claim 1 follows:  
Claim 1: A device useful in blood treatment comprising 
an extracorporeal circuit formed at least sectionally by a multi-lumen tube having a second lumen arranged about a first lumen, wherein the second lumen is one lumen or a group of lumens and the first lumen is one lumen or group of lumens, 

wherein the second lumen is arranged in the circuit to transport a functional fluid to and from the device for affecting the blood fluid in the first lumen, 
at least one pressure sensor arranged at the end of the second lumen transporting functional fluid back to the dialysis machine and configured to determine a pressure loss of the at least one functional fluid when in the second lumen, and 
an actuator in communication with the second lumen and the at least one pressure sensor, 
wherein the actuator is configured to increase the pressure of the functional fluid when in the second lumen, when a loss in the pressure of the functional fluid is determined by the at least one pressure sensor indicative of a kinking of the multi-lumen tube by the second lumen, in such a way that the 2Attorney Docket No. P75499US0kinking of the multi-lumen tube by the second lumen is remedied.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended the claims and has adequately addressed the previous clarity related rejections.  Regarding the prior art rejections, Examiner previously employed a combination of Heaton, Yoshie and Klewinghaus and certain obviousness rationales to address the claims.  Upon reconsideration and in view of a broad interpretation of all elements of the claim, including in particular the actuator and its capabilities working in conjunction with the pressure sensor, it is not necessarily prima facie obvious that the combination of these three references alone would meet all the elements of claim 1.  Moreover, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a device comprising a multi-lumen tube and its use with a structure substantially as claimed.  The other independent claims require the claim 1 device.


Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to HAYDEN BREWSTER whose telephone number is (571) 270-1065.  The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm EST.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
1/29/2022